Citation Nr: 1146050	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  98-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for arthritis of the back and legs, to include as secondary to a right ankle disability


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney at Law	


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to July 1975.

This matter came before the Board of Veterans Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

When the appeal was before the Board in May 2007, the Board granted the Veteran's petition to reopen the claim of entitlement to service connection for a right ankle disability and adjudicated the claim on its merits; the Board also denied service connection for posttraumatic stress disorder (PTSD) and arthritis of the back and legs.  The Veteran timely appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2009 Memorandum Decision, the Court affirmed the Board's denial of service connection for PTSD; it vacated and remanded the Board's May 2007 decision as it pertained to the claimed right ankle disability and arthritis of the back and legs.  

The Veteran subsequently appealed the issue of entitlement to service connection for PTSD to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In a May 2010 letter to the Veteran's attorney, the Board explained that it could not proceed in light of the filing of a notice of appeal to the Federal Circuit.  In May 2011 the Federal Circuit affirmed the denial of service connection for PTSD.  As such, the Board may now proceed with the issues that were vacated and remanded by the Court in May 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the May 2009 Memorandum Decision, the Court noted that the Board's jurisdiction was limited to deciding questions which have been the subject of a decision by an agency of original jurisdiction (AOJ).  It indicated that the RO denied the Veteran's petition to reopen the claim of entitlement to service connection for a right ankle disability in April 1998.  It noted that the Veteran subsequently submitted additional evidence, and that it was unclear whether an accompanying waiver of RO review was intended to apply to the merits of the right ankle claim.  It concluded that it could not discern whether the RO issued a decision on the merits of the right ankle claim sufficient to confer jurisdiction, and directed that the case should be remanded to the RO for full consideration on the merits.  

With respect to the claim of entitlement to service connection for arthritis of the back and legs, the Court noted the Veteran's argument that the claim was intertwined with her right ankle claim.  The Court agreed and concluded that the claims were inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11   (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Regarding VA's duty to assist, the Court noted that, in its review of the Veteran's right ankle claim, the Board found that the Veteran had a current right ankle disability and an in-service injury.  It also noted the Veteran's assertion that her claimed arthritis of the back and legs is secondary to the right ankle disability.  The Board observes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

Here, as noted, the Board concluded in 2007 that there was evidence of a current disability and evidence of an injury in service.  The Court in McLendon indicated that when assessing the need for a medical examination, the requirement that evidence must "indicate" that a disability "may be associated" with service is a low threshold.  Id. at 83.  With the holdings of McLendon in mind, the Board finds that there is sufficient evidence of a current disability, evidence of an injury in service, and evidence indicating that such disability may be associated with service.  As such, the Board concludes that a comprehensive VA examination which includes a review of the complete record is warranted.  Moreover, there is evidence of arthritis and a suggestion that it is related to the right ankle disability.  Therefore, the examination should also address whether arthritis is either related to the in-service injury or to the claimed right ankle disability.

In light of the above discussion, additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent and etiology of her right ankle disability and claimed arthritis of the back and legs.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted, the results of which should be discussed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present disability of the right ankle.  With respect to any currently present right ankle disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to disease or injury in service.

The examiner should also identify all joints of the back and legs that are affected by arthritis.  With respect to all currently affected joints, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such arthritis is related to disease or injury in service.  The examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such arthritis is related (caused or aggravated) to the claimed right ankle disability.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



